UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22077 Prospector Funds, Inc. (Exact name of registrant as specified in charter) 370 Church St., Guilford, CT 06437 (Address of principal executive offices) (Zip code) Prospector Partners Asset Management, LLC, 370 Church St., Guilford, CT 06437 (Name and address of agent for service) (203) 458-1500 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2010 Date of reporting period:December 31, 2010 Item 1. Report to Stockholders. Prospector Capital Appreciation Fund Prospector Opportunity Fund Annual Report www.prospectorfunds.com December 31, 2010 PROSPECTOR FUNDS, INC. February 5, 2011 Dear Shareholders of the Prospector Capital Appreciation Fund and Prospector Opportunity Fund: Since Ben Bernanke announced the much anticipated second round of quantitative easing stimulus (QE2) on November 3, 2010, the stock market has risen sharply.The unmanaged S&P 500 rose 7.0% in the month of December and 10.8% during the final three months of 2010 to finish the full year up 15.1%. The QE2 program is a continuation of the U.S. Government policy formulated to deal with the financial crisis of 2008.The QE2 policy looks to ease liquidity concerns, stimulate economic growth, and, by helping to keep short term interest rates near zero, allow banks to rebuild balance sheet strength lost during the crisis. While these government policies have achieved some success towards their goals of boosting liquidity, economic growth, and shoring up the banking system, there have been some significant immediate side effects.The extremely low yields offered by treasuries have encouraged (some would say pushed) investors towards riskier types of investments.As the crisis fades into memory (perhaps too quickly for our own long-run benefit), the puny returns on treasuries don’t look attractive. The butterfly effect of this phenomenon has been pronounced in the last four months of 2010.Risk premiums, in the form of spreads in the fixed income market, have shrunk to pre-crisis levels (if not beyond for structured products and non financial corporate bonds).In the equity markets, smaller, more volatile shares with high degrees of financial and operating leverage have far outpaced the shares of larger, diversified, and conservatively financed “blue chip” stocks. One of the adverse side effects of the U.S. government financial policies since the financial crisis of 2008 has been the dramatic levering up of our sovereign balance sheet.We currently run a budget deficit of approximately 11% of GDP.Also our ratio of debt outstanding to GDP is a worrisome 94%.These high risk factors combined with a continuation of our easy money strategy foreshadow a future slide in the value of our paper money.Unlike the U.K. or Ireland, Greece, Portugal, Spain, et al, the United States is reluctant to adopt a fiscal policy of austerity, designed to bring us back towards the concept of living within our means. The U.S. Congress, fresh off the mid-term elections, will soon take up the topic of extending our nation’s debt ceiling.Early rhetoric from rookie tea party republicans suggest the raising of the debt ceiling may not quite be a fait accompli.At some point, we need to stop playing the game of chicken with our currency (see how much we can lever up with short-term debt to prop up asset prices without sharply devaluing the dollar) and get back to the fundamentals of long-term prosperity. The Attraction of Blue Chips During 2010, the net weighting of large-capitalization shares (defined as market value above $10 billion) in your funds has risen substantially.As value investors, we naturally look for opportunity in the shares of companies that are less popular.The large capitalization stocks, especially the “blue chip” variety seem to have lost their luster with the average investor over the past ten years. The unmanaged S&P 500, a rough proxy for large capitalization blue chips, is still 20% below the market peak in 2007 and has generated a 1% compound return over the past ten years.Furthermore the big caps sell at lower price 1 PROSPECTOR FUNDS, INC. to earnings ratios and higher dividend yields than their mid and small-cap brethren.Finally many blue chips are multinational corporations who offer greater exposure to faster growing international markets in Asia and Latin America than smaller companies. Prospector Capital Appreciation Highlights After several disappointing years our large DuPont holding redeemed itself.This top 2010 full-year contributor was also the best stock in Dow Jones Industrial Average.Is the outlook for DuPont and other blue chips looking better? We think so. Another winner was CWEI, Clayton Williams.This little known oil and gas exploration company was the second leading contributor to 2010’s full-year results.We began establishing this position at the Fund’s inception over 3 years ago at about one fourth the current price.This is a true winner, not a security recovering from a dismal 2008 or 2009.CWEI has been attractive based upon the earnings and cash flow of its underlying properties. Importantly, it had unique ability to shift focus from natural gas drilling to oil development. Another large contributor for the year was USEC, a nuclear fuel processing company.It was our largest purchase in 2010.We own the convertible securities maturing in 2014 and a small common stock position which together make USEC our largest year-end holding. Biggest loser, Mirant, remains a stubborn holding.We will wait for electricity demand to recover before actively considering sale. (By the way, thanks to a merger you won’t be reading the “M word” again; it’s now renamed GenOn.) During 2010, we sold H&R Block (second worst holding) at a loss with your older portfolio manager finally convinced personal computing is here to stay. As a result, the tax preparation business looks permanently impaired. Prospector Opportunity Fund Highlights The leading contributors to 2010 performance were natural resource companies including gold miners, Newmont Mining and Gold Fields.We continue to hold a meaningful position in gold.An ounce of gold costs 65 times what it did in 1930.The good news in the near term is that performance calculations are made in the debasing U.S. dollar.This “paper money effect” should help gold returns if the dollar decline continues.The shares of the gold miners have significantly lagged the price performance of the actual commodity over the past five years.Part of this difference can be explained by rising costs of extraction (mainly energy) or an ill conceived forward hedging program (selling future production at older, lower prices), but these impacts do not nearly explain the huge underperformance of the miners.So we are hoping for more “catch up” in 2011. Oil companies such as Murphy Oil and Hess Corp. were also meaningful positive contributors to 2010 results.Our strategy for investing in energy companies is to own medium sized companies with large individual projects that could be attractive acquisition targets for the major oil companies – goliaths that potentially might offer tantalizing takeover premiums. The worst performing sector in the Fund in 2010 was the home builders, including NVR and Toll Brothers.The expiration of the Federal Homebuyer tax credit in May 2010 precipitated a sharp decline in home buying.However, the sustained low level of housing starts coupled with the decade’s low inventory level of new home stock for sale could presage a meaningful cyclical rebound. 2 PROSPECTOR FUNDS, INC. Prospector Funds Update In September 2010, the Prospector Funds celebrated their three year anniversary, a significant milestone in the mutual fund world.As of December 31, 2010, the Prospector Capital Appreciation Fund received a five star Overall Morningstar Rating among 217 Aggressive Allocation Funds and the Prospector Opportunity Fund received a five star Overall Morningstar Rating among 373 Mid-Cap Blend Funds. The Overall Morningstar Rating for a fund is derived from a weighted average of the risk-adjusted performance figures associated with its 3 year Morningstar Rating metrics.Morningstar, Inc. is a respected and reliable source of independent investment analysis. Outlook The U.S. economy rebounded nicely in 2010 and, despite a slowdown in mid year, ended the year on the upswing.Consumer spending, auto sales, and consumer confidence all rebounded nicely, although not yet near the levels of 2007.Even consumer credit bounced back to positive levels.The unemployment picture remains the major negative as employers have been slow to hire back workers who lost their jobs during the recession.Instead employers are making do with paying overtime and using temporary workers, which is a boost to profits in the near term.Corporate America is in great shape overall with strong balance sheets and high profit margins, despite a sluggish top line. The volatile environment introduced in 2008/2009 probably isn’t over. More likely, it has metastasized and will reemerge in a new form at some unknowable place and time.The obvious possibilities include a sovereign debt default or major bank failure, but what’s obvious isn’t overly scary. We’ve seen that movie; it ends with a major financial institution or perhaps a small country “bailed out” and a paper money flood.Of course, Bear Sterns wasn’t the 2008 crisis end point, so clearly this isn’t as simple as it sounds.Certainly there are negatives associated with money creation solutions, but significantly lower stock prices are not usually among them. What is more worrisome is an event that no one, including us, has considered…a “black swan”.Perhaps a revolution comparable to the creation of Russian communism, or China/Japan mercantilism getting even more malevolent or a devastating new computer virus1 or something else entirely.Given the endless possibilities, you can see why this sort of speculation is largely pointless. Our working hypothesis continues to be that the S&P is in a trading range of 950-1350 and that eventually it will likely be broken to the upside.Admittedly we are near the upper end of that range, and a correction seems possible.Stocks are reasonably valued, certainly not terribly overvalued.We see little attraction in bonds or most any alternative to stocks.As such, we believe the best course of action is to invest long term in stocks. We would like to close with a quotation. This from legendary coach John Wooden, who died this past year at age 99, captures the essence of professional investing.“It’s what you learn after you know it all that counts.” Thank you for entrusting us with your money. Respectfully Submitted, John D. Gillespie Richard P. Howard Kevin R. O’Brien 1 Oops, the Stuxnet virus completely savaged the Iranian nuclear program. Centrifuges pushed to destructive speeds, while control systems signaled A-OK. This was the first cyber super weapon – that we know of. Let’s hope the wrong people don’t acquire it. 3 PROSPECTOR FUNDS, INC. Performance data quoted represents past performance; past performance does not guarantee future results. Opinions expressed are those of the Funds and are subject to change, are not guaranteed, and should not be considered a recommendation to buy or sell any security. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Funds invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Funds invest in smaller and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. The Funds may hold restricted securities purchased through private placements. Such securities can be difficult to sell without experiencing delays or additional costs. Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. These risks are fully disclosed in the prospectus. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Free cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The Price to Earnings (P/E) Ratio is calculated by dividing current price of the stock by the company’s trailing 12 months’ earnings per share. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Dow Jones Industrial Average is a stock market index which tracks the performance of 30 of America’s largest companies. Fund holdings and/or security allocations are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments section in this report for a full listing of the Funds holdings. Current and future portfolio holdings are subject to risk. For each fund with at least a three-year history, Morningstar calculates a Morningstar Rating™ (based on a Morningstar Risk Adjusted Return measure that accounts for variation in a fund’s monthly performance, including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.) For the three year period ending 12/31/2010 the Prospector Opportunity Fund received 5 stars among 373 Mid-Cap Blend Funds and the Prospector Capital Appreciation Fund received 5 stars among 217 Aggressive Allocation Funds. ©2011 Morningstar, Inc. All Rights Reserved. The information contained herein (1) is proprietary to Morningstar (2) may not be copied or distributed and (3) is not warranted to be accurate, complete or timely.Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. Prospector Funds, Inc. are distributed by Quasar Distributors, LLC (2/11). 4 PROSPECTOR FUNDS, INC. Capital Appreciation Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) Since Inception(1) to One Year Three Year December 31, 2010 Capital Appreciation Fund 17.52% 4.05% 3.62% S&P 500 Index(2) 15.06% -2.86% -3.73% September 28, 2007 The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. 5 PROSPECTOR FUNDS, INC. Opportunity Fund The chart assumes an initial investment of $10,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rates of Return (%) Since Inception(1) to One Year Three Year December 31, 2010 Opportunity Fund 16.94% 6.04% 5.58% Russell 2000 Index(2) 26.85% 2.22% 0.26% Russell Midcap Index(3) 25.48% 1.05% -0.23% September 28, 2007 An unmanaged small-cap index that measures the performance of the 2,000 smallest companies in the Russell 3000 Index. This index cannot be invested in directly. An unmanaged mid-cap index that measures the performance of the 800 smallest companies in the Russell 1000 Index. This index cannot be invested in directly. 6 PROSPECTOR FUNDS, INC. Expense Example December 31, 2010 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees, wire transfer fees, maintenance fee (IRA accounts), and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2010 – December 31, 2010). ACTUAL EXPENSES The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, shareholder servicing fees and other Fund expenses. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Account Ending Account During Period(1) Value (07/01/10) Value (12/31/10) (07/01/10 to 12/31/10) Capital Appreciation Actual(2) Capital Appreciation Hypothetical (5% return before expenses) Opportunity Actual(2) Opportunity Hypothetical (5% return before expenses) Expenses are equal to the fund's annualized expense ratio for the most recent six-month period of 1.50% and 1.50% for Capital Appreciation Fund and Opportunity Fund, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year/365 (to reflect the one-half year period). Based on the actual returns for the six-month period ended December 31, 2010 of 18.97% and 20.77% for Capital Appreciation Fund and Opportunity Fund, respectively. 7 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of December 31, 2010(1)(2) Capital Appreciation Fund Top 10 Holdings (% of net assets) as of December 31, 2010(1)(3) Capital Appreciation Fund E.I. Du Pont de Nemours % USEC, 3.000%, 10/01/2014 % Gold Fields - ADR % Barrick Gold % Nexen % Newmont Mining % Anixter International, 1.000%, 02/15/2013 % Automatic Data Processing % Allegheny Energy % Domtar % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. AIM Short-Term Treasury Portfolio excluded from top 10 holdings. 8 PROSPECTOR FUNDS, INC. Sector Allocation (% of net assets) (Unaudited) as of December 31, 2010(1)(2) Opportunity Fund Top 10 Holdings (% of net assets) as of December 31, 2010(1)(3) Opportunity Fund Newmont Mining % Leucadia National % Hess % Gold Fields - ADR % Alberto-Culver % Platinum Underwriters Holdings % Franklin Resources % Murphy Oil % Kinross Gold % Church & Dwight % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Sector allocation includes all investment types. ­AIM Short-Term Treasury Portfolio excluded from top 10 holdings. 9 PROSPECTOR FUNDS, INC. Schedule of Investments December 31, 2010 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 66.7% Banks – 0.2% Charter Financial $ Waterstone Financial* Chemicals – 4.4% E.I. Du Pont de Nemours Consumer Discretionary – 3.3% Comcast, Class A Fortune Brands Meredith New York Times, Class A* Walt Disney Consumer Staples – 7.5% Campbell Soup Coca-Cola Coca Cola Enterprises Sara Lee SUPERVALU Tootsie Roll Industries Viterra* Walgreen Wal-Mart Stores Energy – 10.2% Clayton Williams Energy* El Paso Hess Marathon Oil Nexen OPTI Canada* Repsol YPF - ADR USEC* See Notes to the Financial Statements 10 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2010 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 66.7% (Continued) Healthcare – 3.7% Abbott Laboratories $ Johnson & Johnson Pfizer Industrials – 0.4% Tyco International Information Technology – 4.6% Automatic Data Processing Xerox Insurance – 8.6% Alterra Capital Holdings Arch Capital Group* Berkshire Hathaway, Class B* Donegal Group, Class A First American Financial Loews Mercer Insurance Group Platinum Underwriters Holdings State Auto Financial Metals & Mining – 10.6% AngloGold Ashanti - ADR Barrick Gold Gold Fields - ADR Newmont Mining Northgate Minerals* Paper & Forest Products – 3.4% Domtar Neenah Paper See Notes to the Financial Statements 11 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2010 Capital Appreciation Fund Description Shares Value COMMON STOCKS – 66.7% (Continued) Real Estate – 2.3% Forestar Group* $ Post Properties Thomas Properties Group* Telecommunication Services – 0.8% Telephone & Data Systems Utilities – 6.7% Allegheny Energy Calpine* Calpine - Escrow Shares* GenOn Energy* Public Service Enterprise Group Total Common Stocks (Cost $26,180,952) Par CONVERTIBLE CORPORATE BONDS – 24.4% Advanced Micro Devices 5.750%, 08/15/2012 $ Amgen 0.125%, 02/01/2011 Anixter International 1.000%, 02/15/2013 Archer Daniels 0.875%, 02/15/2014 Century Aluminum 1.750%, 08/01/2024 Charles River Laboratories International 2.250%, 06/15/2013 Chemed 1.875%, 05/15/2014 Chiquita Brands 4.250%, 08/15/2016 Dominion Resources, Series C 2.125%, 12/15/2023 See Notes to the Financial Statements 12 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2010 Capital Appreciation Fund Description Par Value CONVERTIBLE CORPORATE BONDS – 24.4% (CONTINUED) Gilead Sciences 0.625%, 05/01/2013 $ $ Greatbatch 2.250%, 06/15/2013 Kinross Gold 1.750%, 03/15/2028 1.750%, 03/15/2028 (a) L-3 Communications 3.000%, 08/01/2035 Medtronic 1.500%, 04/15/2011 Newmont Mining 1.250%, 07/15/2014 Northgate Minerals 3.500%, 10/01/2016 Penn Virginia 4.500%, 11/15/2012 PHH 4.000%, 04/15/2012 RTI International 3.000%, 12/01/2015 Smithfield Foods 4.000%, 06/30/2013 Trinity Industries 3.875%, 06/01/2036 UAL 5.000%, 02/01/2021 4.500%, 06/30/2021 Unisource Energy 4.500%, 03/01/2035 USEC 3.000%, 10/01/2014 Total Convertible Corporate Bonds (Cost $9,751,149) See Notes to the Financial Statements 13 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2010 Capital Appreciation Fund Description Shares Value STAPLED UNIT – 0.6% Paper & Forest Products – 0.6% TimberWest Forest (Cost $490,248) $ Par CORPORATE BOND – 0.4% Edison Mission Energy 7.000%, 05/15/2017 (Cost $157,659) $ Shares CONVERTIBLE PREFERRED STOCK – 0.3% Energy – 0.3% El Paso Energy Capital Trust (Cost $118,918) SHORT-TERM INVESTMENT – 7.0% AIM Short-Term Treasury Portfolio, 0.040% (Cost $3,049,969) Total Investments – 99.4% Cost ($39,748,895) Other Assets and Liabilities, Net – 0.6% Total Net Assets – 100.0% $ * Non-income producing security (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of December 31, 2010, the value of this investment was $103,125 or 0.2% of total net assets. ADR – American Depository Receipt See Notes to the Financial Statements 14 PROSPECTOR FUNDS, INC. Schedule of Investments December 31, 2010 Opportunity Fund Description Shares Value COMMON STOCKS – 88.9% Banks – 7.8% Abington Bancorp $ AJS Bancorp Cape Bancorp* Chicopee Bancorp* Clifton Savings Bancorp First Defiance Financial Fox Chase Bancorp* Guaranty Bancorp* Hampden Bancorp Northern Trust Ocean Shore Holding OmniAmerican Bancorp* Oritani Financial Popular* State Bancorp Territorial Bancorp ViewPoint Financial Group Westfield Financial Brokers – 0.8% MF Global Holdings* Chemicals – 1.1% Air Products & Chemicals Consumer Discretionary – 5.3% American Eagle Outfitters Brinker International Fortune Brands Morton’s Restaurant Group* NVR* Toll Brothers* Yum! Brands Consumer Staples – 14.4% Alberto-Culver Church & Dwight Clorox See Notes to the Financial Statements 15 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2010 Opportunity Fund Description Shares Value COMMON STOCKS – 88.9% (Continued) Consumer Staples – 14.4% (Continued) Coca-Cola $ Foster’s Group Molson Coors Brewing, Class B PepsiCo Philip Morris International Sysco Viterra* Wal-Mart Stores Diversified Financial Services – 7.5% Franklin Resources Invesco JPMorgan Chase Leucadia National PICO Holdings* Energy – 8.3% Hess Hugoton Royalty Trust Marathon Oil Murphy Oil Nexen Healthcare – 5.9% American Medical Systems Holdings* Biogen Idec* Henry Schein* Humana* Johnson & Johnson Merck & Co. Pfizer WellPoint* See Notes to the Financial Statements 16 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2010 Opportunity Fund Description Shares Value COMMON STOCKS – 88.9% (Continued) Industrials – 2.2% Alliant Techsystems* $ Graco Tyco International Information Technology – 9.2% Automatic Data Processing BMC Software* CACI International* EMC* Marvell Technology Group* Microsoft Symantec* Synopsys* Teradata* Xerox Xilinx Insurance – 10.8% Alleghany* AON Arch Capital Group* Arthur J. Gallagher Aspen Insurance Holdings Assurant Cincinnati Financial Lancashire Holdings Mercer Insurance Group Penn Millers Holding* Platinum Underwriters Holdings Progressive RenaissanceRe Holdings Wesco Financial Group See Notes to the Financial Statements 17 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2010 Opportunity Fund Description Shares Value COMMON STOCKS – 88.9% (Continued) Metals & Mining – 7.8% Gold Fields - ADR $ Kinross Gold Newmont Mining Victoria Gold* Paper & Forest Products – 0.2% Domtar Real Estate – 0.7% Forestar Group* Thomas Properties Group* Utilities – 6.9% Allegheny Energy Ameren American Electric Power Calpine - Escrow Shares* Empire District Electric GenOn Energy* NV Energy TransAlta Unisource Energy Unitil Total Common Stocks (Cost $28,035,976) Par CONVERTIBLE BONDS – 1.4% Alliant Techsystems 3.00%, 08/15/2024 $ Kinross Gold 1.75%, 03/15/2028 (a) 1.75%, 03/15/2028 Symantec 0.75%, 06/15/2011 Total Convertible Bond (Cost 497,064) See Notes to the Financial Statements 18 PROSPECTOR FUNDS, INC. Schedule of Investments – Continued December 31, 2010 Opportunity Fund Description Par Value CORPORATE BONDS – 1.3% Broadridge Financial Solutions 6.13%, 06/01/2017 $ $ Leucadia National 7.00%, 08/15/2013 Mohawk Industries 6.50%, 01/15/2011 Total Corporate Bond (Cost 403,429) Shares SHORT-TERM INVESTMENT – 6.4% AIM Short-Term Treasury Portfolio, 0.040% (Cost $2,406,456) Total Investments – 98.0% Cost ($31,342,925) Other Assets and Liabilities, Net – 2.0% Total Net Assets – 100.0% $ * Non-income producing security (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of December 31, 2010, the value of this investment was $154,687 or 0.4% of total net assets. ADR – American Depository Receipt See Notes to the Financial Statements 19 PROSPECTOR FUNDS, INC. Statements of Assets and Liabilities December 31, 2010 Capital Appreciation Fund Opportunity Fund ASSETS: Investments, at market value (Cost $39,748,895 and $31,342,925, respectively) $ $ Receivable for investment securities sold Receivable for dividends and interest Receivable for capital shares sold Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable for capital shares redeemed Payable to adviser, net Accrued distribution fees Accrued expenses and other liabilities Total liabilities NET ASSETS $ $ COMPOSITION OF NET ASSETS: Portfolio capital $ $ Distributions in excess of net investment income ) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation of investments Total net assets $ $ CAPITAL STOCK, $0.0001 par value Authorized Issued and outstanding NET ASSET VALUE, REDEMPTION PRICE, AND OFFERING PRICE PER SHARE $ $ See Notes to the Financial Statements 20 PROSPECTOR FUNDS, INC. Statements of Operations For the Year Ended December 31, 2010 Capital Appreciation Fund Opportunity Fund INVESTMENT INCOME: Interest income $ $ Dividend income Less: Foreign taxes withheld ) ) Total investment income EXPENSES: Investment advisory fees Directors’ fees Administration fees Fund accounting fees Legal fees Transfer agent fees Audit fees Distribution fees Registration fees Other expenses Custodian fees Postage and printing fees Total expenses Less: Fee waivers ) ) Total net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS: Net realized gain on investments Net change in unrealized appreciation or depreciation of investments Net gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ See Notes to the Financial Statements 21 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Capital Appreciation Fund Year Ended Year Ended December 31, 2010 December 31, 2009 OPERATIONS: Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation of investments Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income ) ) Net realized gains ) — Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including distributions in excess of net investment income of $(106,690) and $(31,083), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase See Notes to the Financial Statements 22 PROSPECTOR FUNDS, INC. Statements of Changes in Net Assets Opportunity Fund Year Ended Year Ended December 31, 2010 December 31, 2009 OPERATIONS: Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation or depreciation of investments Net increase resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Net increase from capital share transactions DISTRIBUTIONS PAID FROM: Net investment income ) ) Net realized gains ) — Total distributions to shareholders ) ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period (including distributions in excess of net investment income of $(45,909) and $(3,732), respectively) $ $ TRANSACTIONS IN SHARES: Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase See Notes to the Financial Statements 23 PROSPECTOR FUNDS, INC. Financial Highlights Capital Appreciation Fund Year Ended Year Ended Year Ended September 28, 2007(1) December 31, December 31, December 31, through December 31, 2007 For a Fund share outstanding throughout the period NET ASSET VALUE: Beginning of period $ OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gains ) — ) — Total distributions ) Paid in capital from redemption fees — — — NET ASSET VALUE: End of period $ TOTAL RETURN % % )% )%(3) SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before expense reimbursement % % % %(4) After expense reimbursement % % % %(4) Ratio of net investment income (loss) to average net assets: Before expense reimbursement % % )% )%(4) After expense reimbursement % % % %(4) Portfolio turnover rate 27
